DETAILED ACTION
REASONS FOR ALLOWANCE
Claims 1, 4-14 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitations: A Sensor device having all the claimed features of applicant's invention, specifically including “apply respective correction terms for the first bend angle and the second bend angle, each of the respective correction terms correcting at least Page 2 of 14Application No. 16/453,885 Application Filing Date: June 26, 2019 Docket No. 406738-US-NPpartially for capacitance changes arising from one or both of an elongation of the sensor device and a pressure applied to a surface of the sensor device; and output the first bend angle and the second bend angle”, as set forth in claims 1, 12 and 18. 
Claims 4-11, 13-14, 16-17 and 19 are allowed by virtue of their dependency on allowed claims 1, 12 and 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334. The examiner can normally be reached Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEBEDE T TESHOME/Examiner, Art Unit 2622  




/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622